Wheeler, J.
The only objection to the judgment, not dis*456posed of by previous decisions, is, that it does not appear by the record that the indictment was retured into Court by the Grand Jury. Whether this would be a fatal objection to the record of the proceedings, where the indictment was filed in Court and thereby became a record of the Court, and the case was entered upon the record, properly entitled, at the Term of the Court when the indictment was found, may well admit of question, in our practice, where the. case proceeds, to trial in the same Court into which the indictment is returned by the Grand Jury. But it is not necessary to determine that question in the present case ; as the objection was removed by the entry of the fact, that the indictment was returned into Court by the Grand Jury, afterwards made by order of the Court now for then. We do not doubt that it was competent for the Court to make the order, as well in this, as in any other case, where there is evidence sufficient to warrant the making of such order.
Every Court has a right to judge of its own records and minutes ; and if it appear satisfactorily to them, that an order was actually made at a former term and omitted to be entered by the Clerk, they may at any time direct such order to be entered on the records, as of the Term when it was made. (State v. McAlpin, 4 Ired. R. 140.) A Court has a right to amend the records of any preceding Term, by inserting what had been omitted either by the act of the Court or the Clerk. (5 Ired. R. 12.) A record, so amended, stands as if it had never been defective, or as if the entries had been made at the proper Term; (Ib; State v. King, Id. 203.)
We are of opinion, therefore, that there is no error in the judgment, and that it be affirmed.
Judgment affirmed.